Citation Nr: 1403631	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-25 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether revision of a September 18, 1970, rating decision reducing the evaluation for right knee disability from 10 percent to 0 percent is warranted on the basis of clear and unmistakable error (CUE).

2.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to service-connected left and right knee disabilities.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to service-connected left and right knee disabilities.

4.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

5.  Entitlement to an evaluation in excess of 10 percent for right knee disability.

6.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2010 rating decisions by the Sioux Falls, South Dakota, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The June 2009 decision denied increased evaluations for right and left knee disabilities, and declined to reopen previously denied claims of service connection for bilateral lower extremity peripheral neuropathy.  The neuropathy claims had been denied in an August 2007 decision, but the Veteran has asserted that he never received notice of the adverse decision, as he was moving around that time.  His current claim was in fact prompted by an inquiry into the status of his older claim.  Resolving all doubt in favor of the Veteran, the Board concludes that notice of the prior decision was not effective, the August 2007 decision did not become final, and there is no need for reopening.  The Veteran is not prejudiced by this determination, as the RO had reopened and considered the claims on the merits.

The September 2010 decision declined to find CUE in a September 1970 rating decision reducing the evaluation for right knee instability.  

The Veteran initially requested a hearing before a Veterans Law Judge in June 2010; however, he withdrew that request in December 2010 correspondence.  

A claim for increased evaluation includes a claim for TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran explicitly claimed TDIU entitlement, and such was denied in a March 2010 rating decision.  Although the Veteran has not filed a formal notice of disagreement with that decision, he has continued to argue that his service-connected knee disabilities prevent him from employment.  Accordingly, a claim for TDIU is considered to remain part and parcel of the evaluation issues on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Board notes that service connection for left and right knee disabilities were granted effective in September 1969, based on instability.  The service-connected disabilities remained so characterized until an October 1994 rating decision changed the predominant disability to arthritis/limitation of motion (Diagnostic Code 5010 and associated Codes).  However, because instability (under Code 5257) had been in effect for more than 10 years, service connection for those disabilities was protected.  38 C.F.R. § 3.957.  The change in Code in 1994 may have effectively severed or reduced the instability disability.  Murray v. Shinseki, 24 Vet. App. 420 (2011).  It appears that the October 1994 decision should have properly granted service connection for new disabilities of the knees, based on arthritis/limitation of motion, in addition to the instability; as the applicable Codes describe completely independent disabilities without overlapping symptoms, simultaneous ratings are allowable.  VAOPGCPREC 23-97; VAOPGCREC 9-98; 38 C.F.R. § 4.14.  This misapplication of the law would constitute clear and unmistakable error.  As this issue, raised by the record, may involve consideration of multiple evaluations and stages for the left and right knees, and it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board finds it most appropriate to refer the claim of CUE in the October 27, 1994, rating decision which changed the character of the service-connected disabilities of the knees to the AOJ for initial consideration. 

The issues of entitlement to increased evaluations for left and right knee limitations of motion, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1970 rating decision determined that reduction in evaluation of a right knee disability, from 10 percent to 0 percent, was warranted based on a showing of improvement.

2.  The reduction was made effective December 1, 1970.

3.  The law and regulations extant at the time of the September 1970 decision did not require provision of a proposed decision prior to implementation of a reduction.

4.  Left and right lower extremity peripheral neuropathy did not have its onset on active duty or for many years after separation; the preponderance of the evidence is against a finding that such is related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for revision of a September 18, 1970, rating decision reducing the evaluation for right knee disability from 10 percent to 0 percent on the basis of CUE are not met.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (1970); 38 C.F.R. §§ 3.104, 3.105 (2013).

2.  The criteria for service connection of right lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection of left lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Reversal or revision of prior decisions due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the law and regulations, and consequently the notice and development provisions do not apply in CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  No notice or assistance is therefore required with respect to the claim for revision of a September 1970 rating decision.

With regard to service connection for lower extremity peripheral neuropathy, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  April 2007 and April 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, are of record.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in June 2007 and April 2010.  Both examiners offered nexus opinions after review of the claims file and examination of the Veteran.  The April 2010 examiner additionally provided a detailed and thorough rationale, supported by evidence of record, in support of his opinion.  The examinations are adequate for adjudication  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

CUE

The facts are undisputed.  In September 1970, the Veteran underwent a routine future examination, and VA determined based on the examination findings that reduction in evaluation was warranted for the right knee, from 10 percent to 0 percent.  The September 18, 1970, rating decision implemented that reduction effective December 1, 1970.  The Veteran did not appeal the decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision is reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).  A claim of CUE is a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). 

The Court of Appeals for Veterans Claims (CAVC or the Court) has addressed the question of determining when there is CUE in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14. 

CUE is a very specific and rare kind of error, the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  In order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  There is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The Veteran here has made a very specific allegation regarding the alleged error in the September 1970 rating decision, maintaining that due process provisions of "VAR [Veterans Administration Regulation] 1105(e), currently 38 C.F.R. § 3.105(e)" were not applied.  He cites provisions stating that when a reduction in compensation is warranted and such would result in a reduction of the overall compensation being paid, a proposed rating decision must be prepared, and the Veteran afforded a 60 day period to respond.  At the conclusion of the 60 days, if still warranted, a final rating decision implementing the reduction may be issued.  The reduction is to be effective the first day of the month following a 60 day period from the mailing of notice of the final action.

Unfortunately, the version of the regulation cited by the Veteran and his representative is not the one which existed at the time of the September 1970 rating decision.  The version cited by the Veteran and his representative was enacted and made effective May 11, 1990.  55 Fed. Reg. 13522, 13528 (Apr. 11, 1990).  VAR 1105(e)/38 C.F.R. § 3.105(e) (1970) provided that when a reduction in evaluation was deemed warranted, immediate rating action would be taken to implement the reduction.  Such reductions were effective the last day of the month 60 days from the notice of the reduction.  Only after the final action was taken would the Veteran have the opportunity to present additional evidence, for a period of 60 days.  Here, the Veteran was notified of the reduction in September 1970.  The 60 day period ran from then to late November.  Effective the final day of November, the rating was reduced to 0 percent, and such was the basis of the December 1, 1970, payment.

As such, the allegation of CUE must fail, as the law and regulations extant at the time of the September 1970 rating decision was properly applied.

Peripheral Neuropathy

As the analysis for the left and right lower extremities is substantially the same, they are discussed together.

The Board notes that although the Veteran initiated his claim in April 2007 by stating that he had developed peripheral neuropathy "as the result of or secondary to" his right and left knee disabilities, he clarified in March 2009 that he actually was alleging that the neuropathy was aggravating his knee disabilities.  He alternatively alleged that the neuropathies were the result of a spinal epidural in January 1969, in service.  Nevertheless, the Board will consider all possible avenues of entitlement to service connection.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Peripheral neuropathy is not a listed condition, unless as a symptom of an organic disease of the nervous system.  No such disease is shown or alleged here; it is solely alleged as due to trauma.  The presumption is not applicable.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Review of service treatment records reveals no complaints of, treatment for, or diagnosis with peripheral neuropathy or associated symptoms, such as numbness or tingling.  At separation in June 1969, for knee disability, no neurological problems were noted clinically, nor did the Veteran make any subjective complaints.  Regarding the Veteran's report of leg pain since an epidural in service, the hospital reports indicate no such procedure was undertaken.  A local anesthetic was used for a left knee arthrogram, and general anesthesia was used for the resulting surgery.

Following service, records show the first reports of neurological leg pain in approximately 1986, when the Veteran sought treatment foot pains, eventually diagnosed as bilateral tarsal tunnel syndrome.  Although the Veteran at times stated that his pain had begun in service, particularly more recently, doctors reported that the neurological problems began in about mid-1986.  Prior complaints appeared related to orthopedic problems, associated with his knee.

By 2000, the Veteran developed some low back problems, but testing was not conclusive as to whether lower extremity complaints were a form of radiculopathy.  Nerve testing was abnormal, but not consistent with radiculopathy.  However, low back injections were used to good effect.  VA records also show complaints in the upper extremity neurological problems.  In January 2009, a treating doctor, in reporting the Veteran's subjective complaints, stated that the Veteran had "significant peripheral neuropathy of the upper extremities and some of the lower extremities secondary to aggravation from his service-connected arthritis of his right and left leg."  Radiographic testing in 2009 showed bulging discs, which the Veteran indicated in April 2009 accounted for his lower extremity neurological pain, which in turn aggravated the impact of his knee problems.

At the June 2007 VA examination, the examiner noted complaints of and treatment for bilateral lower extremity peripheral neuropathy.  The condition was described as idiopathic.  The examiner stated that there was no "medical indication" that neuropathy was connected to or caused by knee disabilities.  "These conditions are not linked...."  He therefore conducted no neurological examination.  

In February 2009, two statements from friends were submitted.  LH and LW both stated, in identical language, including misspellings, that they had known the Veteran all their lives and had observed him to have leg and foot pain since a knee operation in service.

A VA neurological examination was conducted in April 2010.  The examiner was able to review the claims file in conjunction with the examination.  He noted the longstanding history of lower extremity peripheral neuropathy, described in medical records as idiopathic (of unknown origin).  The Veteran described an achy, constant pain from his hips to his feet, with intermittent shock/lightning pains out to his toes.  The backs of his legs felt numb, but he also reported sensitivity to the touch of clothing.  Swelling was a problem, as was heel pain.  All problems flared if he was on his feet a lot.  The Veteran also noted "quite a bit of pain" in the buttocks, low back, and upper back.  Straight leg raising was negative, but there was decreased sensation in the legs.  Chronic idiopathic peripheral neuropathy of the lower extremities was diagnosed; plantar fasciitis of the left heel and degenerative joint disease (DJD) of the bilateral knees were also noted.

The examiner opined that it was less likely than not that the Veteran's service-connected DJD had aggravated idiopathic lower extremity peripheral neuropathy.  He provided a number of reasons for this.  The two conditions affect different, separate systems; DJD has no manifestations which have an effect on peripheral nerves.  While the Veteran did have a slight alteration of his gait, such was due to plantar fasciitis, not DJD.  Peripheral neuropathy tended to increase with activity, and as DJD had actually decreased activity, the examiner felt the knee conditions had tended to prevent neurological problems.  Finally, the examiner noted that despite the January 2009 statement by a treating doctor, he knew of no medical literature showing that DJD aggravated the disease process of peripheral neuropathy.

The Veteran alternatively argues that his neurological problems of the lower extremities arose in service and have persisted since that time, and that they arose at some point after service as a complication of his bilateral knee problems.  The Board must conclude that neither theory supports a grant of entitlement.

As is noted above, the peripheral neuropathy identified by doctors and described by the Veteran is not a manifestation of an organic disease of the nervous system.  It is therefore not a listed presumptive condition under 38 C.F.R. § 3.309, and a showing of continuity of symptoms does not offer an alternative avenue to establishing a nexus between service and current disability.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Moreover, the Board finds that peripheral neuropathy was not first manifested on active duty.  The extensive attention paid to the Veteran's lower extremity complaints in service, as part of his preparation for a medical discharge, reveals no complaints of or clinical findings related to neurological manifestations.  Further, the injury alleged by the Veteran to have caused his problems, a failed spinal epidural, is not documented.  To the contrary, the contemporaneous medical records specify that alternate anesthesia methods (local and general) were used at his January 1969 surgery and preparation.  The contemporaneous records are given great weight.

The Veteran has submitted two lay statements purporting to support his allegation of injury during knee surgery.  However, the Board ascribes little weight to the reports of LH and LW.  Neither person is identified sufficiently for the Board to assess their basis of knowledge about the Veteran.  Are they family members, friends, or coworkers?  How intimately are they associated with the Veteran?  Moreover, the identical language used undercuts the credibility of the statements, as it indicates that personal observations are not actually being reported; they appear manufactured to fill an evidentiary need.

Finally, VA and private treatment records indicate a date of onset approximately 17 years after service, in 1986.  These records indicate that neurological problems arose well after discharge; while there may have been foot problems prior to that time, such are associated with non-neurological causes, such as plantar fasciitis and heel spurs.

Accordingly, the Board must conclude that peripheral neuropathy of the left and right lower extremities is not directly related to service; it did not begin on active duty, and the evidence is against a finding that any injury or disease in service resulted in the peripheral nerve complaints.

Turning to the claim of secondary service connection, the competent and credible evidence of record is against the claim.  The Veteran has expressed his own belief that there is a causal or aggravating relationship between his knee disabilities and the development of lower extremity peripheral neuropathy, but as a layperson, he lacks the medical knowledge and training necessary to the formation of such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not merely reporting an observed cause and effect relationship, he is applying reasoning and drawing conclusions based on medical principles he is not familiar with.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

The Veteran has relied upon the January 2009 statement of Dr. FLR, his treating VA physician, that peripheral neuropathy of the lower extremities was "secondary to aggravation from his service-connected arthritis of his right and left leg."  However, this statement does not appear to be a medical opinion.  Instead, as it is reported under the heading of "SUBJECTIVE" finding, it appears to be a restatement of the Veteran's contentions, made to the doctor.  DR. FLR was describing the Veteran's history, as reported to him, and not drawing conclusions.  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

Further, even if the statement were taken as a medical opinion, is can be given no probative weight.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Dr. FLR offers no rationale for his statement.  

Similarly, the opinion of the June 2007 VA examiner that there was no link between the knees and neuropathy lacks a rationale and may not be given any probative weight.  The bare statement of no "medical indication" does not represent clear reasoning.

The only remaining opinion of record, then, is the April 2010 VA examiner's negative conclusion.  He stated, with ample supporting reasoning and citations to the evidence of record, that there was no relationship between knee arthritis and peripheral neuropathy.  Although he phrased his opinion in terms of aggravation, he was also clear that there is no mechanism by which arthritis can directly affect the nerves.  The sole possible avenue of nexus, mechanical irritation due to an altered gait, was attributed to non-knee causes.

As the only competent and credible evidence of record is against the allegation of secondary service connection, entitlement to service connection under that theory must also be denied.

The preponderance of the evidence is against the Veteran's claims; there is no doubt to be resolved.  Service connection for left and right lower extremity peripheral neuropathy is not warranted.


ORDER

Revision of a September 18, 1970, rating decision reducing the evaluation for right knee disability from 10 percent to 0 percent on the basis of CUE is denied.

Service connection for right lower extremity peripheral neuropathy is denied.

Service connection for left lower extremity peripheral neuropathy is denied.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  The Veteran was examined for evaluation of his left and right knee disabilities in March 2009.  He has repeatedly stated that his knees have worsened since that time, citing increased pain, weakness, and buckling.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Updated VA treatment records may also be of benefit to the Veteran.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

A claim of entitlement to TDIU is dependent upon consideration of the impact of service-connected disabilities on the ability to secure and follow gainful employment.  38 C.F.R. § 4.16.  This determination is inextricably intertwined with the open question of appropriate evaluation of the knees, and therefore may not be adjudicated pending resolution of the pending appeals.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the VA Black Hills Health Care System, to include the medical centers at Fort Meade and Hot Springs, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of May 2009 to the present.

2.  Schedule the Veteran for a VA joints examination.  The examiner should perform all necessary testing, and must describe in detail the current status of the Veteran's service-connected left and right knee disabilities.  Range of motion testing and stability testing must be accomplished and discussed.  The examiner must comment on the impact of knee disabilities on the Veteran's occupational functioning.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


